37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Alex R. SHOGA, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 94-1625.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1994.Decided Oct. 24, 1994.

On Petition for Review of an Order of the Immigration and Naturalization Service.  (A36-940-919)
Alex R. Shoga, petitioner Pro Se.  Richard Michael Evans, Robert Leigh Bombaugh, Stewart Deutsch, U.S. Dept. of Justice, Washington, D.C., for respondent.
I.N.S.
DISMISSED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Alex Raymond Shoga petitions for review of a final deportation order entered by the Board of Immigration Appeals on February 1, 1993.  Shoga's petition for review was filed on May 13, 1994.  Under 8 U.S.C.A. Sec. 1105a(a)(1) (West Supp.1994), Shoga had thirty days to petition for review of the Board's final order.  The time periods established by Sec. 1105a(a)(1) are jurisdictional.   Karimian-Kaklaki v. INS, 997 F.2d 108, 111 (5th Cir.1993).  Shoga's failure to file a timely petition deprives this Court of jurisdiction to consider this case.  We therefore grant Respondent's motion to dismiss.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.